     Case 1:07-cv-00620-AWI-EPG Document 591 Filed 10/05/20 Page 1 of 16

 1    RICHARD E. ZUCKERMAN
      Principal Deputy Assistant Attorney General
 2

 3    JAMES E. WEAVER
      Senior Litigation Counsel
 4    YEN JEANNETTE TRAN
      RYAN S. WATSON
 5    Trial Attorneys
      Tax Division, U.S. Department of Justice
 6    P.O. Box 683
 7    Ben Franklin Station
      Washington, D.C. 20044
 8    (202) 305-4929 (v)
      (202) 307-0054 (f)
 9    James.E.Weaver@usdoj.gov
      Y.Jeannette.Tran@usdoj.gov
10
      Ryan.Watson@usdoj.gov
11
      Of Counsel:
12    MCGREGOR W. SCOTT
      United States Attorney
13    Eastern District of California
14    Attorneys for Jean Noll
15                                                UNITED STATES DISTRICT COURT

16                                           EASTERN DISTRICT OF CALIFORNIA

17

18     SHELLY IOANE,                                            No. 1:07-CV-00620-AWI-EPG

19                                Plaintiff,                    OPPOSITION TO PLAINTIFF’S
                                                                REQUEST FOR RECONSIDERATION OF
20                v.                                            RULE 35 ORDER OF SEPTEMBER 25,
                                                                2020
21     JEAN NOLL,

22                                Defendant.

23
                I.         Introduction
24
                This case will be tried to a jury next year. Both parties intend to present expert testimony
25
      on the causes of Plaintiff’s alleged emotional distress: Plaintiff plans to call Dr. Debra Borys;
26
      Defendant plans to call Dr. Ricardo Winkel. But while Dr. Borys recently conducted a
27
      psychological examination of Plaintiff during June and July 2020 (with Plaintiff’s cooperation),
28
      Opposition to Request for Reconsideration                 1
      Case No. 1:07-cv-00620-AWI-EPG
     Case 1:07-cv-00620-AWI-EPG Document 591 Filed 10/05/20 Page 2 of 16

 1    Dr. Winkel last examined Plaintiff pursuant to court order over five years ago in September 2015,
 2    at a time when Plaintiff now claims she was cognitively impaired and unable to provide reliable
 3    information to Dr. Winkel – and prior to five additional years of alleged ongoing injuries for
 4    which Plaintiff seeks compensation.
 5              “One of the purposes of Rule 35 is to ‘level the playing field’ between parties in cases in
 6    which a party's physical or mental condition is in issue.” Ragge v. MCA/Universal Studios, 165
 7    F.R.D. 605, 608 (C.D. Cal. 1995) (citations omitted). Since a plaintiff has ample access to
 8    examinations by treating or forensic professionals, it is only fair to place Defendant on equal
 9    footing. See id. Here, only an order compelling a follow-up examination of Plaintiff by Dr.
10    Winkel can prevent this case from proceeding to trial on very unequal footing.
11              II.        The Rule 35 Order should be afforded deference and not overruled.
12              On September 25, 2020, following briefing by the parties and a hearing on Defendant’s
13    motion, Magistrate Judge Grosjean entered an Order Granting Motion for Follow-Up
14    Psychological Examination of Plaintiff Shelly Ioane Pursuant to Federal Rule of Civil Procedure
15    35. (Dkt. No. 578) (the “Rule 35 Order”). The Rule 35 Order evaluated evidence submitted by
16    the parties. (Rule 35 Order at 2:2-3:8). The Rule 35 Order found that there was good cause to
17    grant Defendant’s motion:
18              The Court finds that the significant time lag since the first examination by Dr.
19              Winkel, in combination with the purported change in Plaintiff’s mental status since
                that examination, provide good cause for a second examination by Dr. Winkel.
20
      (Rule 35 Order at 3:9-11) (citations omitted).
21
                In addition, the order incorporated findings that the Court stated on the record during the
22
      September 25, 2020 hearing. (Rule 35 Order at 3:17-18). Those findings are reflected in the
23
      transcript of the hearing. (Dkt. No. 583 at 1:19-8:10) (the “Hrg. Tr.”). Further, the transcript
24
      reflects that the Court carefully weighed considerations advanced by both parties in crafting the
25
      scope of, and the specific terms of, the follow-up examination, including a provision barring Dr.
26
      Winkel from soliciting Plaintiff’s recollections of the June 8, 2006 search and a provision
27
      restricting access to any recording of the examination. (See e.g., Hrg. Tr. at 9:5-14:25; 20:16-
28
      Opposition to Request for Reconsideration            2
      Case No. 1:07-cv-00620-AWI-EPG
     Case 1:07-cv-00620-AWI-EPG Document 591 Filed 10/05/20 Page 3 of 16

 1    22:7; 29:19-36:14; 43:4-46:9; see also Rule 35 Order at 3:19-5:11).
 2           A ruling by a magistrate judge on a non-dispositive matter should be given deference
 3    unless the order is “clearly erroneous or contrary to law.” See Grimes v. City and County of San
 4    Francisco, 951 F. 2d 236, 241 (9th Cir. 1991) (citations omitted); see also 28 U.S.C. § 636(b)(1);
 5    Local Rule 303(f). An order is clearly erroneous “only if the district court is left with the definite
 6    and firm conviction that a mistake has been committed.” See Avalos v. Foster Poultry Farms,
 7    798 F. Supp. 2d 1156, 1160 (E.D. Cal. 2011) (citation omitted). “This standard is significantly
 8    deferential.” See McCoy v. Kelso, 1:12-cv-0983-AWI-SAB, 2020 WL 5237543, at *1 (E.D. Cal.
 9    Sept. 2, 2020) (citation omitted). The reviewing court may not substitute its judgment for that of
10    the deciding court. Id. at * 1 (citations omitted). An order is “contrary to law” if it fails to apply
11    or misapplies the existing law including case law, statues, or rules of procedure. See id. (citations
12    omitted).
13           Here, the findings of good cause underlying the provisions of the Rule 35 Order are well-
14    supported by the evidence. They are also supported by prevailing law. The Court should
15    therefore deny Plaintiff’s request for reconsideration.
16           III.    Relevant facts demonstrate good cause for a follow-up examination.
17           On February 18, 2020, and over Defendant’s objection, Magistrate Judge Grosjean
18    granted Plaintiff’s request to reopen expert discovery, which had been closed for several years.1
19
      1
       Plaintiff complains that Magistrate Judge Grosjean has “issued a series of unusual pro-
20    Defendant rulings that were wrongly decided. . . .” This complaint is incorrect and overlooks the
      fact that the Court not only reopened expert discovery at Plaintiff’s request, but also took
21    Plaintiff’s allegations of hardship into account in crafting the scope of the follow-up examination.
22
      Moreover, it is Plaintiff and her counsel who have recently engaged in “unusual” litigation tactics
23    by: (1) flouting discovery rules by disclosing the identity of, and/or contact information for,
      persons with discoverable information only after the close of fact discovery (see Dkt. No. 537 at
24    20:17-23:7 (joint statement)); (2) filing a groundless motion for sanctions that was summarily
      denied (see Dkt. No. 549 at 50:22-51:12 & 54:4-19 (6/19/2020 transcript)); (3) indicating to the
25    Court that Plaintiff’s counsel did not represent fact witnesses to be deposed (see Dkt. No. 549 at
26    43:17-48:2 & 56:13-19 (6/19/2020 transcript)) only to later offer legal advice to some of the
      unrepresented witnesses on whom Defendant sought to serve subpoenas (Dkt. No. 564 at 7:25-
27    14:15 (8/28/2020 transcript)), only to, still later, have Plaintiff’s counsel end up representing most
      of the witnesses during their respective depositions); (4) claiming Dr. Winkel violated ethical
28    obligations for following a procedure for transmittal of requested test information after the
      Opposition to Request for Reconsideration             3
      Case No. 1:07-cv-00620-AWI-EPG
     Case 1:07-cv-00620-AWI-EPG Document 591 Filed 10/05/20 Page 4 of 16

 1    (Dkt. No. 507 at 2:24-5:8). Plaintiff subsequently disclosed expert witness Dr. Debra Borys, who
 2    opines on Plaintiff’s alleged emotion distress in her report (the “Borys Report”). Following the
 3    disclosure, Defendant timely contacted the Court to request an expedited briefing schedule for
 4    seeking a follow-up psychological examination of Plaintiff by Dr. Winkel, a licensed
 5    psychologist retained by Defendant. (See Dkt. No. 527 at 2:22-26). After an informal discovery
 6    dispute conference, the parties stipulated to a schedule for briefing and, in the event that the Court
 7    grant Defendant’s motion, a schedule for conducting the follow-up examination on an expedited
 8    basis. (Dkt. Nos. 562 & 563).
 9           Defendant has articulated good cause for seeking follow-up Rule 35 examination:
10           First, the Borys Report portrays prior the 2015 examination by Dr. Winkel as something
11    of a sham: Plaintiff was purportedly too overly-drugged to provide Dr. Winkel with reliable
12    information, as noted in the Rule 35 Order. (Dkt. No. 578 at 2:7-3:2). There can be no doubt that
13    Plaintiff will contend, and Dr. Borys will opine at trial, that the conclusions drawn by Dr. Winkel
14    based on his 2015 examination are unreliable because Plaintiff was in a drugged-up state.
15    Plaintiff’s counsel says as much: “The Borys Report suggests that the results of the psychological
16    testing conducted during the examination may be unreliable given that Mrs. Ioane was
17    overmedicated at the time.” (Id. at 2:4-5). Under these circumstances, it would be unfair to
18    preclude Defendant from obtaining an order for a follow-up examination. Indeed, if Plaintiff is to
19    be believed, a follow-up examination by Dr. Winkel would be more than a mere follow-up. It
20    would be the first time Dr. Winkel would have seen Plaintiff in the more stable mental state she
21    was supposedly in during the recent examination by Dr. Borys.
22           Second, Plaintiff’s condition has, according to the Borys Report, changed since Dr.
23    Winkel’s examination. Although the 2020 Borys Report addresses issues of Plaintiff’s cognition,
24    both at the time of the 2015 examination and also in 2020, at the time of the Borys examination,
25    procedure had been discussed with the Court during an informal conference (see Dkt. No. 550 at
26    2:8-8:14 (order)); and (5) most recently, seeking to belatedly undo an express, intentional and
      strategic decision to forego taking Defendant’s deposition during fact discovery, a decision
27    communicated to the Court in April 2020 in hopes of advancing Plaintiff’s argument for not
      extending fact discovery deadlines, thereby precluding Defendant from further discovery as to
28    Plaintiff’s late-disclosed witnesses (see Dkt. No. 564 at 3:21-7:24 (8/28/2020 transcript)).
      Opposition to Request for Reconsideration          4
      Case No. 1:07-cv-00620-AWI-EPG
     Case 1:07-cv-00620-AWI-EPG Document 591 Filed 10/05/20 Page 5 of 16

 1    Dr. Borys looked past these issues, failing to administer objective neuropsychological tests to
 2    empirically assess Plaintiff’s cognitive status or the validity of Plaintiff’s verbally reported
 3    cognitive status. (See Winkel Supp. Declaration, Dkt. No. 574 at ¶¶ 4-9; see also Winkel
 4    Declaration, Dkt. No. 567 at ¶¶ 14-16).2 The alleged disparity in Plaintiff’s cognitive functioning
 5    over time now merits close examination by Dr. Winkel. To address the opinions reached by Dr.
 6    Borys, it is critical to do what she failed to do: administer cognitive and validity testing.
 7           Third, fact that Dr. Borys examined Plaintiff in 2020 while Dr. Winkel’s examination
 8    occurred more than five years ago in 2015, prior to events for which Plaintiff claims injury, is, in
 9    and of itself, grounds for ordering a follow-up examination. (See Winkel Declaration, Dkt. No.
10    567 at ¶¶ 17-20; see also Winkel Supp. Declaration, Dkt. No. 574 at ¶ 10).
11                   A. Plaintiff questions the reliability of Dr. Winkel’s examination on account
12                      of a previously-undisclosed impairment during the examination. That
                        alone merits a re-examination of Plaintiff by Dr. Winkel.
13
             On June 30, 2015, the Court ordered that Plaintiff Shelly Ioane appear for a psychological
14
      examination to be conducted by Dr. Winkel on July 15, 2015.3 (Dkt. No. 329 at 9:6-17).
15
      Although audio recordings of such examinations are disfavored, the Court noted Plaintiff’s
16
      request for a recording of the examination and permitted Dr. Winkel to make a recording. (Id. at
17
      6:10-21 & 9:6-17). Mrs. Ioane failed to appear for her examination, and, on August 18, 2015, the
18
      Court sanctioned Plaintiff for not appearing. (Dkt. No. 347 at 10:2-4). Ten days later, on August
19
      28, 2020, the Court ordered Mrs. Ioane to personally appear for a scheduling conference on
20
      September 3, 2015. (Dkt. No. 351). She did so on September 3, 2015. (Dkt. No. 356).
21
             Following the court conference, Mrs. Ioane appeared on September 15, 2015 for the first
22
      of two half-day examinations conducted by Dr. Winkel, and she appeared on September 20, 2015
23
      2
       The testing conducted by Dr. Borys in 2020, as well as Dr. Winkel’s testing of Plaintiff in 2015,
24    concerned issues of alleged personality and emotional functioning. (See id.)
25    3
       In Defendant’s brief filed on September 11, 2020, Defendant mistyped the date of Dkt. No. 329
26    as June 15, 2015 rather than June 30, 2015. (Dkt. No. 566 at 7:18). Defendant corrects this error
      here. Further, Defendant’s brief assigned the date of August 28, 2015 to both Dkt. Nos. 347 and
27    351, whereas Dkt. No. 347 was entered on August 18, 2015. (Dkt. No. 566 at 7:23-26).
      Defendant corrects this error here, as well. Neither is material to the recitation of facts in
28    Defendant’s brief.
      Opposition to Request for Reconsideration         5
      Case No. 1:07-cv-00620-AWI-EPG
     Case 1:07-cv-00620-AWI-EPG Document 591 Filed 10/05/20 Page 6 of 16

 1    for the second part of the examination. (Dkt. No. 567-1 at p. 2). Dr. Winkel recorded the
 2    examination, and the recording was subsequently transcribed. (See Winkel Declaration, Dkt. No.
 3    567 at ¶ 8; see also Dkt. No. 567-2).
 4              During the first day of the examination, Mrs. Ioane recounted details of an alleged panic
 5    attack she had suffered, an attack triggered by case-related events that preceded her examination.
 6    (Dkt. No. 567-2 at 44:3-48:27; see also Dkt. No. 356). Following this attack, Mrs. Ioane saw her
 7    general practitioner, Dr. Shabbir, who gave her medication. (Id. at 49:1-24). Dr. Winkel inquired
 8    about her medication and was told by Plaintiff that she had been instructed by her general
 9    practitioner to “go back and see” her psychiatrist, Dr. Castillo, who would put her “back on
10    stronger medications.” (Dkt. No. 567-2 at 49:1-15; 51:13-18). Although Plaintiff had previously
11    seen her psychiatrist, she had stopped due to financial constraints. (Dkt. No. 567-2 at 49:25-
12    51:28; 109:14-28). The anxiety pills prescribed by her general practitioner, the medicine Plaintiff
13    was taking on the first day of her examination, had a smaller effect, and the medicine was not
14    helping her much. (See Dkt. No. 567-2 at 53:19-54:4).
15              Dr. Winkel returned to the subject of Mrs. Ioane’s medications during the second day of
16    the examination. (Dkt. No. 567-2 at 100:20-101:22; 106:24-109:27). Although Plaintiff had
17    previously seen Dr. Castillo for about six months, she had, apparently, tapered off of Dr.
18    Castillo’s stronger medications when she stopped seeing him. (See id.)
19              During the 2015 examination, Dr. Winkel did not observe evidence of Mrs. Ioane being
20    heavily sedated during his examination in 2015. (Winkel Declaration, Dkt. No. 567 at ¶ 10).
21    Indeed, he wrote in his 2015 report that Plaintiff “was fully alert and oriented but frequently
22    seemed overwhelmed and confused.” (Dkt. No. 567-1 at p. 14).
23              In contrast, the 2020 Borys Report seeks to portray an entirely different picture of Mrs.
24    Ioane in 2015:
25              She said she saw [Dr. Winkel] after she had started taking the anxiety medication
26              that heavily sedated her. From Dr. Castillo’s records, this appeared to be Klonopin,
                which he does reduce due to over-sedation. She continued to report some difficulty
27              awakening to him thereafter, and did so in self-report to this examiner, even on a
                lower dose). Shelly said that as a result of her level of sedation at the time, she
28
      Opposition to Request for Reconsideration           6
      Case No. 1:07-cv-00620-AWI-EPG
     Case 1:07-cv-00620-AWI-EPG Document 591 Filed 10/05/20 Page 7 of 16

 1           could not drive herself to the appointment with Dr. Winkel on her own. She said
             that her daughter “warned” Dr. Winkel about Shelly’s degree of sedation and told
 2           him about at least one of her first two big breakdowns.4
 3    (Dkt. No. 568-1, Borys Report at p. 12-13).5
 4           The Borys Report further calls into question the reliability of the psychological
 5    testing conducted by Dr. Winkel in 2015 on the basis of Mrs. Ioane having been overly-
 6    drugged and not alert:
 7
             Shelly reported that at some point after a period of interviewing, Dr. Winkel set
 8           Shelly up in a room to answer one or more questionnaires. When he returned after
             a period of time, he asked her a series of verbal questions that were required to be
 9           answered with either a Yes or No only. She recalled that there were a lot of
             questions in that forced choice juncture that pertained to suicide. She said the
10           repeated questions made her realize that she wanted it all to end--the pain and not
11           having to deal with the legal matters anymore. [The combination of heavy sedation
             and the possibility of having the MFAST or SIRS questions she seemed to be
12           describing interposed between parts of the PAI or MCMI, if that is what happened,
             may have contributed to higher situational stress being experienced and certainly a
13           disruption in focus]. He then had her resume her solitary work on questionnaires.
             While working on either one or both of the longer questionnaires (the MCMI-III is
14
             [redacted] items and the PAI is close to [redacted]; the DAPS is [redacted] and
15           much more engaging for respondents than the PAI and MCMI-III’s formats and
             question type), she said she was having a lot of difficulty with answering the
16           questions at that point due to her level of sedation. She said she kept falling asleep
             and would awaken when Dr. Winkel would come in and check how she was doing.
17           She said that eventually she ended up sitting on the floor to work, because it was
             physically uncomfortable and thus kept her awake.
18

19    (Dkt. No. 568-1, Borys Report at p. 13) (number of test questions redacted by
20    undersigned).
21

22
      4
       It is worth noting that, in the transcript of the 2015 examination, it appears to be Mrs. Ioane’s
23    son, rather than her daughter, who accompanied her to the first day of the examination. (See Dkt.
      No. 567-2 at 44:3-5). And, moreover, although her daughter may have been the driver for the
24    second day of the 2015 examination, her daughter has no recollection of saying anything to Dr.
      Winkel, if she ever met him. (Dkt. No. 568-3 at 51:5-55:12). Dr. Winkel has no recollection of
25
      speaking with Mrs. Ioane’s daughter. (Winkel Declaration, Dkt. No. 567 at ¶ 10).
26    5
       Dr. Borys circumvents the issue of how Mrs. Ioane could have been taking Klonopin in
27    September 2015 when, according to Plaintiff herself, Plaintiff had not yet resumed seeing Dr.
      Castillo (Dkt. No. 567-2 at 100:20-101:22; 106:24-109:27), by hypothesizing that the 2015 panic
28    attack sequence occurred in 2014, not 2015. (See Dkt. No. 568-1, Borys Report at p. 7-8).
      Opposition to Request for Reconsideration       7
      Case No. 1:07-cv-00620-AWI-EPG
     Case 1:07-cv-00620-AWI-EPG Document 591 Filed 10/05/20 Page 8 of 16

 1              Accordingly, Dr. Borys interprets certain 2015 test results as suspect:
 2              On the PAI, Dr. Winkel reported that Shelly came out elevated on the Infrequency
 3              (INF) validity scale, which suggests a problem with attention, concentration, or
                answering randomly (i.e., without sufficient attention to the meaning of the item).
 4              [Comment: This INF result would be consistent with her report of repeatedly
                dozing off, which indicates inability to stay alert and focused. . . .]”
 5
      (Dkt. No. 568-1, Borys Report at p. 35).
 6
                In contrast, Dr. Borys recounts a much-improved ability on the part of Plaintiff to
 7
      take psychological tests during her 2020 examination:
 8
                This strongly suggested she maintained her alertness and focus, and worked at a
 9              deliberate pace, neither obsessive nor rushed. She did not appear drained when
10              finished and reported that her mental state and energy level completing the tests
                during this evaluation was vastly different than that while completing testing and
11              indeed the entire evaluation with Dr. Winkel, which she attributed primarily to the
                difference in how much less sedated she felt from her medication now. (In addition
12              to taking less anxiolytic medication, she had not been taking the mood stabilizers
                Gabapentin and Lamotrigine yet at the time she saw Dr. Winkel).
13
      (Dkt. No. 568-1, Borys Report at p. 15).
14
                In short, according to Plaintiff, she has now, in 2020, “gotten acclimated to the
15
      medication she is on,” and no longer overly-sedated. (Dkt. No. 568-1, Borys Report at
16
      p. 13). Accordingly, Dr. Winkel should have an opportunity to examine the Plaintiff in
17
      her current condition.
18

19                         B. Dr. Winkel should be afforded an opportunity to contemporaneously
                              examine Plaintiff, given an apparent changes in Plaintiff’s mental
20                            condition following his 2015 examination and the alleged ongoing nature
                              of her injuries.
21
                As noted above, Plaintiff’s altered drug regimen, and the alleged change in her cognitive
22
      state, constitute changed circumstances that merit a follow-up examination. Dr. Borys appears to
23
      have taken at face value Plaintiff’s assertions that the medications she was using at the time of her
24
      2020 evaluation helped her “rest her mind,” and were not overly sedating her as she alleged was
25
      the case during the 2015 examination. ((See Winkel Supp. Declaration, Dkt. No. 574 at ¶ 5
26
      (referring to Borys Report)). Indeed, Dr. Borys failed to administer objective neuropsychological
27
      tests to empirically assess Plaintiff’s cognitive status. (Id. at ¶ 6). Likewise, Dr. Borys failed to
28
      Opposition to Request for Reconsideration            8
      Case No. 1:07-cv-00620-AWI-EPG
     Case 1:07-cv-00620-AWI-EPG Document 591 Filed 10/05/20 Page 9 of 16

 1    use objective tests to empirically assess the validity of Plaintiff’s verbally reported cognitive
 2    status, which is requisite in forensic settings when a patient raises the issue of cognitive
 3    impairment because of the ever-present possibility of malingering in response to external
 4    incentives (e.g., enhancing one’s reputation, receiving a desired financial award). (See id at ¶ 7).
 5              Accordingly, Dr. Winkel requires a follow-up examination to properly serve as an expert
 6    witness in this case. The follow-up examination would include an evaluation of Plaintiff’s
 7    cognitive functioning with empirical tests, and an assessment of the validity of Plaintiff’s reported
 8    cognitive dysfunction with empirical psychometric methods. (See Winkel Supp. Declaration,
 9    Dkt. No. 574 at ¶¶ 3-4, 9, 12-14). The follow-up examination would also assess Plaintiff’s
10    current emotional condition in 2020 and other changes that may impact that condition. (See id. at
11    ¶¶ 10 & 12).
12              Plaintiff’s contention that her damages are of a permanent and ongoing nature constitutes
13    a material change from information she conveyed to Dr. Winkel in 2015. (See Dkt. No. 567-2 at
14    111:6-114:28).
15              Q. After a year or so, you felt okay, and then when
16              you got notice by mail that the case was moving forward,
                you panicked?
17              A.     Yes.

18              (Dkt. No. 567-2 at 112:2-5).

19                         C. The significant time lag since Dr. Winkel’s 2015 examination and the trial
                              date in 2021 also constitutes good cause for a follow up examination.
20
                Dr. Borys reports that “[a]fter the search warrant case was lost, Shelly believes she had at
21
      least four more breakdowns or trigger reactions. . . .” (Dkt. No. 568-1, Borys Report at p. 10).
22
      These alleged breakdowns may include an alleged attack during or following a hearing on
23
      motions in limine on August 22, 2016, described in an affidavit and supporting documents
24
      Plaintiff submitted to the Court by Plaintiff on or about September 6, 2016. (Dkt. No. 450).
25
      They may include incidents involving hospitalization and incapacity. (See Dkt. No. 568-3 at
26
      149:19-151:20) (discussing alleged severe incidents). In addition, there may have been other less
27
      severe breakdowns. (See Dkt. No. 568-2 at 119:2-121:10).
28
      Opposition to Request for Reconsideration            9
      Case No. 1:07-cv-00620-AWI-EPG
     Case 1:07-cv-00620-AWI-EPG Document 591 Filed 10/05/20 Page 10 of 16

 1              Although Dr. Borys attributes alleged breakdowns and attacks to the 2006 IRS search,
 2    other factors that may have transpired in the intervening years that merit consideration by Dr.
 3    Winkel, (e.g. reunion with her husband, family conflicts, financial distress, unfolding litigation)
 4    may have impacted Plaintiff’s condition and require analysis. (Winkel Declaration, Dkt. No. 567
 5    at ¶ 17). Dr. Winkel should be afforded an opportunity to analyze whether post-2015 events and
 6    breakdowns may arise from other causes, such as litigation stress or anxiety, for example.
 7    “‘Federal court decisions are unanimous in holding that litigation-induced stress may not be
 8    recovered as damages.’” Wright v. Watkins and Shepard Trucking, Inc., 11-cv-CV01575-LRH-
 9    GWF, 2016 WL 10749220, at *10 (D. Nev. Jan. 19, 2016) (quoting Picogna v. Bd. of Educ. of
10    Twp. of Cherry Hill, 143 N.J. 391, 397-99, 671 A.2d 1035, 1038-39 (1996)); see also Flowers v.
11    First Hawaiian Bank, 295 F. Supp. 2d 1130, 1140 (D. Haw. 2003) (“Litigation stress is not
12    recoverable as damages.”) (citations omitted).
13              In short, there is good cause for a follow-up examination. “‘Certainly, the injured party
14    would not expect to go to trial without an up-to-date examination by his own physician. Upon
15    what logic should the opposing party be denied the right to be equally well prepared to present the
16    issue?’” Edson v. Liberty Mut. Ins. Co., No. C-01-3128, 2002 WL 31946902, at *2 (N.D. Cal.
17    Oct. 4, 2002) (quoting Vopelak v. Williams, 42 F.R.D. 387, 389 (N.D. Ohio 1967)).
18              IV.        Case precedent weighs in favor of a follow-up examination.
19              Rule 35 does not limit a defendant to a single examination or “restrict the number of
20    evaluations that a party may be required to undergo.” Ziemann v. Burlington County Bridge
21    Commn., 155 F.R.D. 497, 501 (D.N.J. 1994) (citing Moore v. Calavar Corp., 142 F.R.D. 134,
22    135 (W.D.La.1992)). Each Rule 35 request “necessarily turns on its own facts. . . .” Id. Some
23    courts require a “stronger showing” when the requesting party has earlier conducted an
24    examination, either prior to, or after initiation of a lawsuit. See Edson, at *1 (N.D. Cal. Oct. 4,
25    2002) (citing Vopelak v. Williams, 42 F.R.D. 387, 389 (N.D.Ohio 1967); see also 7 Moore’s
26    Federal Practice, Civil § 35.04; Charles Alan Wright, et al., 8B Fed. Prac. & Proc. Civ. § 2234
27    (3d ed.).
28              Courts have deemed this “stronger showing” to be made where a plaintiff’s relevant
      Opposition to Request for Reconsideration           10
      Case No. 1:07-cv-00620-AWI-EPG
     Case 1:07-cv-00620-AWI-EPG Document 591 Filed 10/05/20 Page 11 of 16

 1    circumstances have changed since an earlier examination or, alternatively, plaintiff is alleging
 2    permanent or ongoing injuries and there is a significant gap between the earlier examination and
 3    trial date. See Ziemann, 155 F.R.D. at 501 (change in mental condition); Edson, 2002 WL
 4    31946902, at *1-2 (where plaintiff alleged permanent injury and the prior examination was two
 5    years old, defendant entitled to a more current examination).
 6              Thus, where a substantial time lag occurs between the initial examination and trial, courts
 7    have found “good cause” to allow multiple examinations. See Sadler v. Acker, 263 F.R.D. 333,
 8    336 (M.D. La. 2009) (time lag between the initial examinations conducted by defense experts and
 9    the time of trial, and a change in Plaintiff’s situation since initial exams, constituted good cause
10    for re-examination and testing prior to trial); Galieti v. State Farm Mutual Automobile Insurance
11    Co., 154 F.R.D. 262, 263 (D. Colo. 1994) (“The previous . . . professionals have not seen Plaintiff
12    for some period of time. Plaintiff’s present . . . condition is at issue. A further evaluation . . . is
13    appropriate”).
14              Case law is also clear that a follow-up examination is merited where there is a change in
15    circumstances following an earlier examination. See Ziemann, 155 F.R.D. at 501-502
16    (deterioration of emotional and mental state merited updated examination); Sadler, 263 F.R.D. at
17    335-37 (referring to various changes in circumstance, including changes in cognitive and
18    behavioral functioning, as well as medications); Kuithe v. Gulf Caribe Mar., Inc., No. CV 08-
19    0458, 2009 WL 10695560, at *5 (S.D. Ala. Mar. 18, 2009) (defendant “is entitled to level the
20    playing field and be well prepared to address the issue of plaintiff's present physical condition and
21    its consequences in the form of damages . . . .”); see also Sosa v. M/Y Nice Try, No. 10CV280-
22    JAH (BLM), 2011 WL 13152493, at *2 (S.D. Cal. Sept. 16, 2011).
23              Ziemann is directly on point. There, a change in plaintiff’s mental condition was
24    paramount to the Court’s decision to order additional examinations under Rule 35, including a
25    second examination by the defendant’s psychiatric expert. 155 F.R.D. at 501-02. The court
26    explained:
27              Given this significant change in Ziemann's mental condition, it is clear that
28              defendants' current evaluation is incomplete and that the defendants should be
      Opposition to Request for Reconsideration            11
      Case No. 1:07-cv-00620-AWI-EPG
     Case 1:07-cv-00620-AWI-EPG Document 591 Filed 10/05/20 Page 12 of 16

 1              allowed to examine plaintiff as to these developments. While the court is loathe to
                subject plaintiff to unnecessary examination, it must be noted that Ziemann, as the
 2              plaintiff in this matter, cannot be permitted to avoid her discovery responsibilities.
 3    Id. at 501.
 4              Both rationales weigh in favor of a follow-up examination here. Indeed, the need for a
 5    follow-up examination here is even stronger, given Plaintiff’s claim of impaired capacity with
 6    respect to the first examination in 2015.
 7
                           A. There are no other viable means for providing Dr. Winkel with
 8                            information he needs to evaluate Plaintiff’s cognition and Plaintiff’s
                              present condition.
 9
                Plaintiff has wrongly suggested that Defendant should be satisfied with information that
10
      may be gleaned by other means, such as depositions or information contained in medical records.
11
      See Dkt. 571, Plaintiff’s Response, at 8:4-12 (quoting the case of Winstead v. Lafayette County
12
      Bd. of County Commissioners, 315 F.R.D. 612, 617 (N.D. Fla. 2016)). But Plaintiff’s Response
13
      omitted a key point of analysis in the Winstead case, one that clearly supports Defendant’s
14
      position here:
15
                Things are different when a plaintiff seeks to prove her emotional injuries
16              through retained expert, rather than treating physician, testimony. Although
                there appears to be near-universal agreement about this principle, see, e.g., Duncan
17
                v. Upjohn Co., 155 F.R.D. 23, 25 (D.Conn.1994), courts don't often discuss the
18              reasons behind the difference in treatment. . . .

19              But one policy-based reason for the difference in treatment seems obvious: a
                plaintiff should not be effectively punished for seeking treatment, particularly
20              when that treatment was initially sought (as it was here) prior to the onset of
21              litigation. In contrast, a plaintiff who submits to an evaluation by an expert
                chosen by her lawyer is not seeking treatment—she's trying to advance her
22              litigation position. Forcing such a plaintiff to submit to a similar examination
                conducted by a different expert (one likely chosen by the opposing party) is
23              not a punishment, but a leveling of the playing field.
24    Winstead, 315 F.R.D. at 616 n.3 (emphasis added).

25              Indeed, “[w]hat does establish good cause and authorizes a Rule 35 examination in this

26    case is the [plaintiff’s] stated intent to prove [her] emotional injuries with the testimony of a

27    retained expert.” T.C on Behalf of S.C. v. Metro. Govt. of Nashville and Davidson County,

28    Tennessee, 3:17-CV-01098, 2018 WL 3348728, at *12 (M.D. Tenn. July 9, 2018) (citations
      Opposition to Request for Reconsideration            12
      Case No. 1:07-cv-00620-AWI-EPG
     Case 1:07-cv-00620-AWI-EPG Document 591 Filed 10/05/20 Page 13 of 16

 1    omitted).
 2              The idea that one party should be satisfied with “other means” of discovery when the
 3    other party is proffering expert testimony runs counter to case law:
 4              Furthermore, one purpose in granting a request for a psychiatric examination
                pursuant to Rule 35 is to “preserve[ ] the equal footing of the parties to evaluate
 5
                the plaintiff's mental state....” Tomlin, 150 F.R.D. at 633. Thus, while plaintiff
 6              has produced voluminous medical records and reports, which he claims are
                sufficient to evaluate his mental state at all relevant times, this production
 7              does not necessarily negate the defendant's interest in an independent
                examination of the plaintiff. Only if no additional relevant information could be
 8              gained by an examination of Mr. Duncan should the motion for a psychiatric
 9              examination be denied. Schlagenhauf, 379 U.S. at 118, 85 S.Ct. at 242 (holding
                availability of information from another source is a relevant consideration).
10
      Duncan v. Upjohn Co., 155 F.R.D. 23, 25 (D. Conn. 1994) (emphasis added).
11
                Plaintiff relied in her Response (Dkt. No. 571) on other inapposite case law. For example,
12
      Plaintiff’s reliance on the case of Acosta v. Tenneco Oil Co., 913 F.2d 205 (5th Cir. 1990), was
13
      misplaced. First, in Acosta, unlike this case, the court ruled that the plaintiff had not placed his
14
      mental condition in controversy. 913, F.2d at 209. Second, Acosta may not even be good law:
15
                Plaintiff's other objections can be disposed of briefly. (1) [plaintiff] provides no
16              authority, and the Court knows of none, for the proposition that defendant must
                exhaust all other avenues of discovery before seeking independent mental
17              examinations. (2) Acosta v. Tenneco Oil Co., 913 F.2d 205, 209 (5th Cir.1990),
18              does not assist plaintiff, for it held only that Rule 35 does not authorize a mental
                examination by a vocational rehabilitation expert, and the holding in Acosta
19              appears to have been abrogated by subsequent amendment of Rule 35. See Fischer
                v. Coastal Towing Inc., 168 F.R.D. 199, 201 (E.D.Tex.1996) (“A ‘suitably
20              licensed or certified examiner’ under Rule 35 includes a vocational-rehabilitation
                expert.”) . . .
21
      Jackson v. Entergy Operations, Inc., CIV.A. 96-4111 & 97-0943, 1998 WL 28272, at *1 n.1
22
      (E.D. La. Jan. 26, 1998).
23
                Plaintiff’s reliance on cases such as Shumaker v. West, 196 F.R.D. 454 (S.D. W.Va. 2000)
24
      and Marroni v. Matey, 82 F.R.D. 371, 372 (E.D. Pa. 1979), is equally unavailing. Those cases do
25
      not contain discussions as to whether plaintiff had retained a testifying expert for purposes of
26
      litigation, making them inapposite to the facts here.
27
      //
28
      Opposition to Request for Reconsideration           13
      Case No. 1:07-cv-00620-AWI-EPG
     Case 1:07-cv-00620-AWI-EPG Document 591 Filed 10/05/20 Page 14 of 16

 1                         B. Plaintiff’s concerns regarding additional testing by Dr. Winkel are
                              baseless.
 2
                Plaintiff complains that Dr. Winkel did not specify the particular tests he would
 3
      administer during a follow-up examination. There is good reason for this: Not revealing ahead of
 4
      time which tests will be selected decreases the likelihood of becoming familiar with them, which
 5
      could render the result invalid. (See Winkel Supp. Declaration, Dkt. No. 574 at ¶ 13). But Dr.
 6
      Winkel has attached a list of potential tests to his supplemental declaration to address this
 7
      concern. The tests are frequently utilized by forensic psychologists. (Id. at ¶ 14 & Schedule 1).
 8
                Plaintiff further complains that re-administering tests that Dr. Borys utilized during her
 9
      June/July 2020 examination of Plaintiff might raise issues of reliability. These concerns are
10
      groundless. Dr. Winkel does not plan to administer tests utilized by Dr. Borys. (Winkel Supp.
11
      Declaration, Dkt. No. 574 at ¶ 12). There is nothing out of the ordinary in the process that Dr.
12
      Winkel will employ in a follow-up examination, and there is no reason for the Court to restrict or
13
      limit the means of examination to be employed by a well-credentialed and licensed practitioner
14
      such as Dr. Winkel.
15

16                         C. Plaintiff’s assertion that a follow-up examination would constitute
                              improper rebuttal improperly conflates two separate issues.
17
                Plaintiff has confused the question of whether Dr. Winkel should be afforded a follow-up
18
      examination with the question of whether opinions reached by Dr. Winkel that arise out of a
19
      follow-up examination would constitute “affirmative” or “rebuttal” testimony at trial. These are
20
      separate questions, and the second issue is not the subject of Defendant’s motion.
21
                Suffice it to say that to limit Dr. Winkel’s testimony to observations that he made in 2015
22
      because later observations in 2020 would not constitute proper “rebuttal” testimony is to make a
23
      hash of civil procedure. This is not a case where the parties had equal access to Plaintiff during
24
      discovery but Defendant failed to conduct a follow-up examination during the time allotted for
25
      “affirmative” expert reports. Rather, the Court established a procedure for Defendant to seek a
26
      follow-up examination after the disclosure of Dr. Borys’s report on August 24, 2020. Defendant
27
      followed that procedure. To argue that Defendant cannot seek a follow-up examination because it
28
      Opposition to Request for Reconsideration           14
      Case No. 1:07-cv-00620-AWI-EPG
     Case 1:07-cv-00620-AWI-EPG Document 591 Filed 10/05/20 Page 15 of 16

 1    would constitute “rebuttal” evidence is to negate the procedure established by the Court in the
 2    first place. In any event, as discussed at length, above, a follow-up examination is needed for Dr.
 3    Winkel to address matters raised in the Borys Report.
 4                         D. Plaintiff will not be unfairly subjected to litigation stress on account of a
 5                            follow-up examination.
                Finally, Plaintiff cannot, on the one hand, pursue a financial recovery through civil
 6
      litigation in federal court, but, on the other hand, exempt herself from the rules which govern that
 7
      litigation and which serve to protect the interests of defendants, as well as the interests of
 8
      plaintiffs alleging injury. “Plaintiff's apparent difficulty with the adversary process cannot form
 9
      the basis for precluding the defense from appropriate discovery.” Ziemann, 155 F.R.D. at 502.
10
                Furthermore, Dr. Winkel is cognizant of Plaintiff’s concerns and is proposing to conduct a
11
      follow-up examination that would be shorter (approximately seven hours over one or two days)
12
      and not more stressful than the examination conducted recently by Dr. Borys over three days.
13
      (Winkel Supp. Declaration, Dkt. No. 574 at ¶ 16). Plaintiff, no doubt, would prefer to not have to
14
      sit for a follow up examination, but such an examination is unlikely to harm her wellbeing, as Dr.
15
      Winkel notes:
16

17              Furthermore, Plaintiff has been thinking and talking about the alleged causes that
                prompted her to initiate legal action for over a decade and I do not believe that an
18              additional discussion in the controlled environment of a professional evaluation
                that must abide by the ethical injunction against inflicting harm (Ethical Principles
19
                of Psychologists and Code of Conduct, American Psychological Association,
20              Ethical Standard 3.04) will put her emotional wellbeing at risk.

21    (Id. at ¶ 17).

22              V.         Conclusion

23                For the reasons stated above and in Defendant’s moving papers submitted on September

24    11, 2020 and September 22, 2020, the Court should deny Plaintiff’s request for reconsideration

25    and should not overrule the Rule 35 Order.

26    //

27    //

28    //
      Opposition to Request for Reconsideration             15
      Case No. 1:07-cv-00620-AWI-EPG
     Case 1:07-cv-00620-AWI-EPG Document 591 Filed 10/05/20 Page 16 of 16

 1              Dated this 5th day of October, 2020.
 2

 3                                                          Respectfully submitted,

 4                                                          RICHARD E. ZUCKERMAN
                                                            Principal Deputy Assistant Attorney General
 5
                                                            /s/ James E. Weaver
 6                                                          JAMES E. WEAVER
 7                                                          Senior Litigation Counsel
                                                            YEN JEANNETTE TRAN
 8                                                          RYAN S. WATSON
                                                            Trial Attorneys
 9                                                          U.S. Department of Justice
                                                            Post Office Box 683
10
                                                            Ben Franklin Station
11                                                          Washington, D.C. 20044
                                                            Telephone: (202) 305-4929
12

13                                                          Of Counsel:
                                                            MCGREGOR W. SCOTT
14
                                                            United States Attorney
15                                                          Eastern District of California

16                                                          Attorneys for Jean Noll

17

18

19

20

21

22

23

24

25

26

27

28
      Opposition to Request for Reconsideration        16
      Case No. 1:07-cv-00620-AWI-EPG
